Citation Nr: 1014036	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  03-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to an increased evaluation for postoperative 
residuals of lumbar laminectomy, currently rated as 20 
percent disabling.

8.  Entitlement to an increased evaluation for a degenerative 
changes of the right knee, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased evaluation for a 
chondromalacia, left knee, currently rated as 10 percent 
disabling.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1958 to March 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Detroit, Michigan 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in March 2005 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam, or was in Korea during a period of time 
when the service department has determined that herbicides 
were used, or was otherwise exposed to an herbicide agent (to 
include Agent Orange) during service.

2.  Depression was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the Veteran's 
current depression is related to his military service.

3.  A shoulder disability was not manifested in service, but 
was initially demonstrated years after service; arthritis of 
the shoulders was not manifested in the first post-service 
year; and a preponderance of the evidence is against a 
finding that the Veteran's current bilateral shoulder 
disability is related to his military service.

4.  Hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
post-service year; and the Veteran's current hearing loss 
disability is not shown to be related to an event, injury, or 
disease in service.

5.  Tinnitus was not manifested in service, but was initially 
demonstrated years after service; a preponderance of the 
evidence is against a finding that the Veteran's current 
tinnitus is related to his military service.

6.  Diabetes mellitus was not manifested in service or in the 
first post-service year; and the Veteran's current diabetes 
mellitus is not shown to be related to an event, injury, or 
disease in service.

7.  It is not shown that the Veteran has a diagnosis of PTSD.

8.  Throughout the appeal period, the Veteran's postoperative 
residuals of lumbar laminectomy have been manifested by no 
more than moderate limitation of lumbosacral spine motion; 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less; incapacitating episodes are not shown; and 
separately compensable neurological symptoms are not shown.

9.  Throughout the appeal period, degenerative changes of the 
right knee have been manifested by X-ray evidence of 
arthritis with painful motion; instability and/or compensable 
limitation of flexion or extension have not been shown.

10  Throughout the appeal period, left knee chondromalacia 
has been manifested by X-ray evidence of arthritis with 
painful motion; instability and/or compensable limitation of 
flexion or extension have not been shown.

11.  The Veteran's service-connected disabilities 
(postoperative residuals of lumbar laminectomy rated 20 
percent, degenerative disc disease of the cervical spine 
rated 20 percent, chondromalacia of the left knee rated 10 
percent, degenerative changes of the right knee rated 10 
percent, hepatic dysfunction rated 10 percent and history of 
neurogenic bladder rated 0 percent) are rated 60 percent 
combined, and are not shown to be of such severity as to 
preclude his participation in any regular substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Depression, a bilateral shoulder disability, hearing 
loss, tinnitus, diabetes mellitus and PTSD were not incurred 
in or aggravated by military service, nor may service 
incurrence of arthritis, hearing loss and diabetes mellitus 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of lumbar laminectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002 & 2003); 
38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243 (2009).

3.  The criteria for a rating in excess of 10 percent for 
degenerative changes of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2009).

4.  The criteria for a rating in excess of 10 percent for a 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2009).

5.  The requirements for a TDIU rating are not met, and a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts 
have been fulfilled by information provided to the Veteran by 
correspondence dated in August 2005 and May 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353- 23,356 (Apr. 30, 2008).  The Veteran has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.

The Veteran's available service treatment records (STRs) are 
associated with his claims file.  [In this regard, searches 
for the Veteran's complete STRs dated from 1958 to 1971 at 
the National Personnel Records Center (NPRC) were 
unsuccessful.  See August 2009 VA Memorandum.  However, the 
Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this duty in mind.]  The Veteran's pertinent post-
service treatment records are associated with his claims 
file.  Regarding the issue pertaining to diabetes, the Board 
concludes that a VA examination is not necessary.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit noted that 38 C.F.R. § 3.159(c)(4)(i) 
requires that a claimant establish that he or she has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  Here, there is no medical 
evidence of objective findings of diabetes mellitus until 
many years after the Veteran's military service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service, see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept a medical opinion that is based on 
the Veteran's recitation of medical history), or aggravation 
of any disability shown in service.  The Veteran has been 
afforded the appropriate VA examinations for his remaining 
claims.  Evidentiary development in these matters is complete 
to the extent possible.  The Veteran has not identified any 
pertinent, available evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of these claims.  

Service Connection - Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases, including arthritis, 
sensorineural hearing loss (as organic disease of the nervous 
system) and diabetes mellitus, are manifested to a 
compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Depression -Factual Background and Analysis

The Veteran's STRs, including an October 1979 separation 
examination report, are negative for complaints or findings 
of depression.

Following service, May 1980 and November 1980 VA examination 
reports are negative for complaints or findings of 
depression.  

Private treatment records show that the Veteran underwent 
coronary artery bypass grafting in December 1993.  A January 
1994 letter from L.A.B., M.D. noted that the Veteran "had 
some episodes of depression, which is not uncommon after 
surgery."

In a September 1994 statement, the Veteran's wife stated that 
the Veteran began to experience stress and the onset of heart 
problems in July 1993.

An October 1994 SSA disability award was based essentially on 
depression and ischemic heart disease.

In a November 2001 letter, Dr. T.O. stated that the Veteran 
was under his care for various disabilities, including 
depression.

In December 2001, the Veteran submitted a claim seeking 
service connection for depression.

A May 2007 VA examination report noted the Veteran's 
complaints of depression and long history of alcohol abuse.  
The Veteran reported that he had feelings of stress while in 
the Air Force; he first saw a psychiatrist in 1993 after 
beginning to drink more heavily to deal with stress at work.  
Current diagnosis included depression.  After reviewing the 
Veteran's claims file, the VA examiner stated:

To conclude, in my opinion the [Veteran] 
has a history of depression and it is 
less than likely as not, less than 50/50 
probability a result of his service 
condition, he does have a long history of 
drinking and has major physical problems 
that might be the cause of his 
depression.

As noted above, the Veteran currently has depression.  With 
respect to the etiology of the depression, the May 2007 VA 
examiner opined that it was less likely that there was a 
relationship between the Veteran's current depression and his 
military service, and more likely that it was due to his 
physical problems.  The VA examiner's opinion is based on a 
review of the Veteran's entire pertinent medical history, 
including his STRs and post-service medical evidence.  The VA 
examiner provided a detailed explanation of the rationale for 
the conclusion reached, as noted above.  There is no medical 
opinion to the contrary of record.  In fact, the Veteran's 
private physician attributed the Veteran's depression to his 
non-service-connected heart disability.  See January 1994 
letter from Dr. L.B..

The Board has also considered the Veteran's own statements to 
the effect that his depression was incurred during his 
military service.  The etiology of a disability is a medical 
question.  Because the Veteran is a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the first medical evidence of depression is 13 
years after service.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.

Bilateral Shoulder Disability - Factual Background and 
Analysis

The Veteran's STRs, including an October 1979 separation 
examination report, are negative for complaints or findings 
of a shoulder disability.

Following service, May 1980 and November 1980 VA examination 
reports are negative for complaints or findings of a shoulder 
disability.  

An October 1999 treatment record from Dr. T. O. notes that 
the Veteran was being followed for left shoulder tendonitis.  
An October 2002 VA examination report notes the Veteran's 
report of injuring his shoulders while loading heavy medical 
cases onto a C-130 in service.  Current examination revealed 
X-ray findings of mild degenerative changes.  The examiner 
opined that the Veteran's shoulder disability was not related 
to his military service and that "[m]ild diffuse 
osteoarthritis is an expected finding in persons of [the 
Veteran's] age group.  There is no medical opinion to the 
contrary of record.

The medical evidence of record shows that shoulder 
disabilities, including tendonitis and mild osteoarthritis of 
the acromioclavicular joints (shoulders) have been diagnosed.  
However, the first medical evidence of such disability is 19 
years after service, and there is no basis for applying the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112.  
Such a long interval of time between service separation and 
the earliest documentation of the disease is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson, supra.  The evidence of record does not include any 
medical opinion that the current shoulder disability is (or 
might be) related to the Veteran's service, and does not 
suggest that the shoulder disability might be related to his 
service.

The Veteran's belief that his bilateral shoulder disability 
is related to service is not competent evidence, as he is a 
layperson, untrained in establishing a medical diagnosis or 
determining medical etiology.  See Espiritu, supra.  The 
preponderance of the evidence is against a finding that the 
Veteran's bilateral shoulder disability is in any way related 
to his active service.  Accordingly, the claim of service 
connection for this disability must be denied.

Hearing Loss Disability - Factual Background and Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's STRs, including an October 1979 separation 
examination report, are negative for complaints or findings 
of hearing loss disability.

On the October 1979 retirement physical examination report, 
the authorized audiological evaluation results in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
15
5
5
25
25

Following service, May 1980 and November 1980 VA examination 
reports are negative for complaints or findings of hearing 
loss disability.  

In July 2003, the Veteran submitted a claim for service 
connection for hearing loss disability.  A November 2003 VA 
examination report notes current findings of bilateral 
hearing loss disability.  After reviewing the claims file, 
the VA examiner noted that the Veteran's retirement 
audiological examination revealed normal hearing bilaterally 
and opined that the etiology of his current hearing loss 
would most likely be presbycusis.  

The November 2003 VA examiner's opinion is based on a review 
of the Veteran's entire pertinent medical history, including 
his STRs and post-service medical evidence.  The VA examiner 
provided a detailed explanation of the rationale for the 
conclusion reached, as noted above. There is no medical 
opinion to the contrary of record.

The Board has also considered the Veteran's own statements to 
the effect that his hearing loss was incurred during his 
military service.  The etiology of a disability is a medical 
question.  Because the Veteran is a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.

Tinnitus - Factual Background and Analysis

The Veteran's STRs, including an October 1979 separation 
examination report, are negative for complaints or findings 
of tinnitus.

Following service, May 1980 and November 1980 VA examination 
reports are negative for complaints or findings of tinnitus.  

In July 2003, the Veteran submitted a claim for service 
connection for tinnitus.  A November 2003 VA examination 
report notes the Veteran's complaints of tinnitus since 
service, when he was exposed to noise from C-130s.  After 
reviewing the claims file, the VA examiner noted that the 
Veteran's STRs were silent for complaints of tinnitus and 
opined that the etiology of the Veteran's current tinnitus 
was unknown.  A December 2006 VA examination report also 
notes the Veteran's history of in-service noise exposure.  
After reviewing the claims file, the examiner opined, "It is 
not at least as likely as not that this veteran's . . . 
tinnitus [is] related to military noise exposure."  The 
Board notes that December 2006 VA examiner's opinion is based 
on a review of the Veteran's entire pertinent medical 
history, including his STRs and post-service medical 
evidence.  There is no medical opinion to the contrary of 
record.

The Board has also considered the Veteran's own statements to 
the effect that his tinnitus was incurred during his military 
service.  The etiology of a disability is a medical question.  
Because the Veteran is a layperson, he is not qualified to 
render an opinion concerning medical causation.  See 
Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.

Diabetes Mellitus - Factual Background and Analysis

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.  In addition, the Department of Defense has determined 
that Agent Orange was used along the Korean DMZ from April 
1968 to July 1969; veterans assigned to one of the units 
listed as being at or near the Korean DMZ during that time 
period are also presumed to have been exposed to herbicide 
agents.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10 subsection (l).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include diabetes 
mellitus) to a degree of 10 percent or more at any time after 
service (except for chloracne and acute and subacute 
peripheral neuropathy which must be manifested within a year 
of the last exposure to an herbicide agent during service), 
the veteran is entitled to a presumption of service 
connection even though there is no record of such disease 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

The Veteran's service personnel records show he served in the 
U.S. Army from December 1958 to March 1980, including service 
in Korea from 1975 to 1976.  There is no evidence that he 
ever disembarked and set foot on land in Vietnam.  There is 
no evidence that he served along the Korean DMZ at any time 
from April 1968 to July 1969.

The Veteran's STRs, including an October 1979 retirement 
examination report, are silent for any complaints, findings, 
treatment, or diagnosis of diabetes mellitus.  The separation 
physical examination report included the results of a 
urinalysis noting that the specimen was negative for sugar.

A February 2000 treatment record from Dr. T.O. notes that the 
Veteran was being treated for diabetes mellitus, type 2.  
Subsequent treatment records dated through 2002 note the 
Veteran's ongoing treatment for diabetes mellitus.

In statements received by the RO in March 2004 and September 
2007, the Veteran maintained that while serving at Camp 
Casey, Korea, from 1975 to 1976, he was ordered to clear the 
perimeter of the battalion.  He stated that he did so with 
twelve 55-gallon drums of Agent Orange.

In a November 2008 statement, VA Central Office provided the 
following information:

VA has acknowledged the use of herbicides 
on the Korean DMZ from April 1968 to July 
1969.  The 2nd Medical Battalion is not 
one of the infantry or artillery units 
listed as operating near the Korean DMZ 
during the required time frame (April 
1968 to July 1969), and the service 
reported by the veteran is 7 years after 
Agent Orange use was terminated.  
Additionally, Camp Casey is 10-15 miles 
south of the DMZ and South Korean 
soldiers, not Americans, applied the 
Agent Orange during 1968-1969."

In January 2009 the National Personnel Records Center stated 
that there was no record of the Veteran's exposure to Agent 
Orange in his file.

It is not in dispute that the Veteran now has diabetes 
mellitus.  However, it is neither alleged, nor shown by the 
record, that this disability was manifested in service or in 
the Veteran's first year post-service; nor is there any 
medical opinion in the record that directly relates the 
Veteran's diabetes mellitus to service or to any event 
therein.  Accordingly, service connection for such disease on 
the basis that it became manifest in service and persisted, 
or on a presumptive basis (as a chronic disease under 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.

The Veteran alleges that his diabetes mellitus resulted from 
his exposure to Agent Orange during his service in Korea from 
1975 to 1976.  He does not allege, nor do his service 
personnel records show, that his "service involved duty or 
visitation in the Republic of Vietnam" or duty along the 
Korean DMZ from April 1968 to July 1969.  Consequently, the 
Veteran's claim seeking service connection is not within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 or MR21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10 
subsection (l) (which provides for establishing service 
connection for diseases, including diabetes mellitus, on a 
presumptive basis based on herbicide exposure therein for 
veterans who served on land in Vietnam or along the Korean 
DMZ from April 1968 to July 1969).

The Veteran may still establish service connection for 
diabetes mellitus by affirmative and competent evidence that 
such disease is related to his service or some event therein.  
However, as noted above, the first evidence of a diagnosis of 
diabetes mellitus is many years after the Veteran's discharge 
from active duty service in 1980.  Private treatment records 
note the Veteran's treatment of diabetes mellitus beginning 
in 2000.  Such a long interval between service and the 
initial diagnosis is, of itself, a factor against a finding 
that this disability is service-related.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of 
record does not include any medical opinion that the current 
diabetes mellitus is (or might be) related to the Veteran's 
service, and does not suggest that diabetes mellitus might be 
related to his service.  Furthermore, there is no competent 
evidence that links this disability to the Veteran's service.  
The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  This is because any such medical opinion 
would not establish the existence of an injury in service to 
which a current disability could be related, nor produce 
evidence supporting a nexus between current disability and 
service (e.g., continuity of complaints).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1348 (Fed. Cir. 2003).

The Veteran's belief that his diabetes mellitus is related to 
Agent Orange exposure in service is not competent evidence, 
as he is a layperson, untrained in establishing a medical 
diagnosis or determining medical etiology.  See Espiritu, 
supra.  The preponderance of the evidence is against a 
finding that the Veteran's diabetes mellitus is in any way 
related to his active service.  Accordingly, the claim of 
service connection for this disability must be denied.

PTSD - Factual Background and Analysis

To establish service connection for PTSD there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case at hand, the Veteran's STRs, including an October 
1979 retirement examination report, contain no mention of 
complaints, findings, or diagnosis of psychiatric disability.  

Post-service treatment and examination records contain no 
diagnosis of PTSD.

In various written statements and during a May 2007 Travel 
Board hearing, the Veteran has maintained that he has PTSD 
stemming from his service.  Specifically, he maintains that 
he had to pick up bodies after aircraft accidents, which 
upset him.

The threshold question in any claim seeking service 
connection is whether the Veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the Veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer, supra.

The record includes no medical treatment/evaluation report 
that shows a definite diagnosis of PTSD.  (A May 2007 VA 
psychiatric examination report notes a diagnosis of 
depression, but not PTSD.)  As the competent (medical) 
evidence of record does not include a diagnosis of PTSD based 
on identified supporting symptoms and related to a stressor 
event in service, the preponderance of the evidence is 
against a finding that the Veteran has such disability.  See 
Brammer, supra.  Accordingly, consideration of the appeal 
does not need to proceed any further.  

Increased Ratings - Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Postoperative Residuals of Lumbar Laminectomy - 
Specific Law and Regulations

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the Veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003.

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003.

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003.

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 
26, 2003.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 
23, 2002.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to 
site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.





5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with 
abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in 
standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 
23, 2003.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2009).  Intervertebral disc 
syndrome is rated under the general formula for rating 
diseases and injuries of the spine or based on incapacitating 
episodes (outlined above), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).
.
Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

Factual Background and Analysis

Historically, the Veteran's STRs note a history of herniated 
nucleus pulposus with surgical correction in 1968 and 1975.  
Following service, a May 1980 VA examination report notes the 
Veteran's complaints of back pain and findings of spasm and 
limitation of motion.  A June 1980 rating decision granted 
service connection for post-operative lumbar laminectomy with 
limitation of motion, rated 10 percent disabling.  Currently, 
the Veteran's low back disability is rated 20 percent 
disabling.

In December 2001, the Veteran submitted a claim for increased 
rating.

An October 2002 VA examination report notes the Veteran's 
complaints of pain, weakness, stiffness fatigability and lack 
of endurance in his lumbar spine.  He also complained of 
radiation of pain to the right lower extremity.  On 
examination, range of motion of the lumbar spine was: flexion 
70/90 degrees with pain at 60 degrees; extension 20/30 
degrees with pain at 10 degrees; right lateral flexion 25/30 
degrees with pain at 22 degrees; left lateral flexion 20/30 
degrees without pain; right lateral rotation 25/30 degrees 
without pain; and left lateral rotation 22/30 degrees without 
pain.  Spasms were noted on examination.  No fixed 
deformities were noted.  Deep tendon reflexes were intact.  
X-rays revealed advanced multi-level degenerative changes, 
most severe at L5-S1 and L2-3.

An October 2006 VA examination report notes the Veteran's 
complaints of back pain with right-sided sciatica.  He denied 
using a back brace.  He stated that he could not bend 
properly but stated that his work was unaffected by his back 
problems.  There was no history of incapacitating episodes 
within the past year.  Examination of the lumbar spine 
revealed vertical alignment without any scoliosis or other 
deformity.  Range of motion was: extension 0/30 degrees; 
flexion 45/80 degrees with pain at 45 degrees; lateral 
flexion 15/30 degrees bilaterally with pain at 15 degrees 
bilaterally; and rotation 10/30 degrees with pain.  There was 
no evidence of incoordination, weakness, or fatigability.  
Repetitive motion did not produce any additional los of 
motion.  X-rays revealed degenerative changes with narrowing 
of disc space at multiple levels.  Neurological examination 
revealed no obvious muscle wasting of the lower extremities.  
Power in the muscles seemed normal.  No muscle spasms were 
noted.  EMG was normal, with no evidence of radiculopathy.  
There was no loss of ankle reflexes; plantar reflexes were 
normal.  The diagnosis was degenerative arthritis and disc 
disease of the lumbar spine.

The medical evidence of record confirms that the veteran 
suffers from degenerative arthritis and disc disease of the 
lumbar spine with limitation of motion and pain.  The October 
2006 VA examiner opined that the Veteran's back disability 
(together with his knee disabilities) was productive of 
moderate functional impairment.  The evidence of record does 
not show that his symptoms equate to severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Objective medical findings (noted above) reflect that the 
Veteran has no muscle atrophy or absent ankle jerk, has full 
muscle strength and normal reflexes and shows no objective 
evidence of radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (2002).

In addition, the Veteran's lumbar range of motion results 
documented in the evidence of record collectively reveal no 
more than moderate overall limitation of lumbar spine motion.  
Range of motion findings on VA examinations during the period 
of the appeal note flexion no worse than 45 degrees with 
pain, lateral flexion no worse than 20 degrees with pain and 
rotation no worse than 10 degrees with pain.  As such, the 
assignment of a maximum 40 percent rating for severe 
limitation of motion is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 (2002).

Accordingly, the Board finds that the Veteran's lumbar spine 
disability does not warrant a rating in excess of 20 percent 
under Diagnostic Codes 5292 and 5293.  See 38 C.F.R. § 4.7 
(2009).  The Board has reviewed the rating criteria in effect 
prior to September 23, 2002, and finds that there is no basis 
upon which to award the veteran a rating in excess of 20 
percent.  Other Diagnostic Codes for the lumbar spine, which 
might provide for a higher disability rating, are not 
applicable.  It is not contended nor shown that the Veteran's 
service-connected lumbar spine disability includes symptoms 
of severe lumbosacral strain, ankylosis, or fracture of the 
spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5295 (2002).

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon 
which to award the Veteran a rating in excess of 20 percent.  
In this case, none of the evidence of record reflects that 
the Veteran has had an incapacitating episode due to his 
lumbar disability that required bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Consequently, rating 
upon the basis of incapacitating episodes is not appropriate.

Under the revised criteria for rating spine disabilities 
(effective September 26, 2003), the next higher (40 percent) 
rating requires thoracolumbar spine forward flexion limited 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Such limitations clearly are not shown, 
or approximated, at any time during the period of the appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 5242 (2009).

In addition, although the Veteran has complained of sciatica, 
as noted above, no objective findings of radiculopathy were 
noted on examination.  There is no evidence of other 
neurological symptoms (bladder or bowel disturbance, e.g.,) 
which would warrant a compensable rating, and a separate 
rating for neurological impairment is not warranted.

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Objective medical 
findings do not reflect that the Veteran has had any 
incapacitating episodes due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.  

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  Although it was noted in 
the record that the Veteran exhibited pain on lumbar spine 
motion and had additional loss of motion due to pain, these 
findings have already been taken into consideration in the 
assignment of the current 20 percent rating.  

For all the foregoing reasons, the Veteran's claim for 
entitlement to an increased rating lumbar spine disability 
must be denied.  The Board has considered staged ratings, 
under Hart, supra, but concludes that they are not warranted.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, supra.

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  
There is no objective evidence that the disability picture 
presented is exceptional or that schedular criteria are 
inadequate.  The Veteran's impairment is contemplated by the 
schedular rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Right and Left Knees - Law and Regulations

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

 
38 C.F.R. § 4.71, Plate II (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 
5257 for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  
Separate ratings are also permissible for limitation of 
flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Diagnostic Code 5257 the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Historically, the Veteran's STRs show that the Veteran 
complained of knee pain.  Following service, a May 1980 VA 
examination report notes findings of bilateral 
chondromalacia.  A June 1980 rating decision granted service 
connection for chondromalacia of the left knee, rated 10 
percent disabling under Diagnostic Code 5257, and 
chondromalacia of the right knee rated noncompensable under 
Diagnostic Code 5257.

In December 2001, the Veteran submitted a claim for increased 
rating.

An October 2002 VA examination report noted the Veteran's 
complaints of knee pain, weakness, stiffness, giving way, 
swelling, easy fatigability and lack of endurance.  The 
Veteran indicated that he wore a brace on his left knee for 
activities involving prolonged standing.  He denied using a 
crutch or cane.  He denied any lost work because of his knee 
problems.  Examination revealed active range of motion of the 
right knee from 0 degrees of extension without pain to 130 
degrees of flexion with pain at the end point, and active 
range of motion of the left knee from 0 degrees of extension 
to 125 degrees of flexion with pain at 110 degrees.  No 
instability was found.  The examiner opined that the Veteran 
was additionally limited by pain and lack of endurance 
following repetitive use.  X-rays revealed minimal 
degenerative changes bilaterally with no evidence of joint 
effusion or fracture.

A November 2002 rating decision granted an increased, 10 
percent rating for the Veteran's right knee disability under 
Diagnostic Code 5262, effective December 2001. 

An October 2006 VA examination report noted the Veteran's 
complaints of knee pain and occasional locking and swelling.  
He had difficulty squatting, taking stairs and walking.  
Repetitive motion increased his pain without any additional 
loss of motion.  The Veteran did not have any braces or 
canes; he did not experience any recurrent subluxation.  
Examination revealed range of motion of the right knee from 0 
degrees of extension to 120 degrees of flexion with pain at 
the end point, and range of motion of the left knee from 
0 degrees of extension to 135 degrees of flexion with pain at 
the end point.  Ligaments were stable.  Lachman's, McMurray 
and drawer tests were negative.   X-rays revealed mild 
arthritis.  The examiner opined that there was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance on repetitive use of the knees.  

The Board initially finds that the Veteran's knee 
disabilities are more appropriately rated under Diagnostic 
Code 5260 than under Diagnostic Code 5262 or Diagnostic Code 
5257, or any other diagnostic code.  In this regard, the 
Board points out that examination of the Veteran's knees has 
consistently demonstrated the absence of any instability, 
subluxation, or limitation of extension.  Malunion has not 
been shown.  The primary disabling manifestation of the 
Veteran's knee disorders is limitation of motion, and of 
flexion in particular.  The Board will accordingly evaluate 
the Veteran's disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Based upon the evidence of record, as noted above, the Board 
finds the Veteran's service-connected right and left knee 
disabilities, each rated 10 percent disabling, have been 
manifested by X-ray evidence of arthritis without evidence of 
lateral instability, recurrent subluxation, limited 
extension, or flexion limited to 30 degrees, including as a 
result of pain or functional loss.  Therefore, entitlement to 
ratings in excess of 10 percent for these disabilities must 
be denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's knee disorders.  Throughout the period of appeal, 
there is no evidence of extension of either knee being 
limited to 15 degrees as is required for a 20 percent rating 
under Diagnostic Code 5261.  Likewise, there is no evidence 
of moderate recurrent subluxation or lateral instability so 
as to merit a 20 percent rating under Diagnostic Code 5257.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts, supra (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

A close review of the record revealed no distinct period 
during which the criteria for the next higher (20 percent) 
rating were met for either knee disability.  See Hart, supra.  
Thus, the Board finds that the criteria for increased ratings 
for the Veteran's knee disabilities have not been met.

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  
There is no objective evidence that the disability picture 
presented is exceptional or that schedular criteria are 
inadequate.  The Veteran's impairment is contemplated by the 
schedular ratings assigned.  See 38 C.F.R. § 3.321(b); Thun, 
supra.

TDIU- Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  For a veteran 
to prevail on a total rating claim, the record must reflect 
some factor which takes the claimant's case outside the norm.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. . . . The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

In March 2003, the Veteran submitted his claim for TDIU 
indicating that he was unable to work due to severe 
depression.  He reported that he had completed college (with 
B.A., M.A. and M.P.A. degrees) with additional training in 
total quality management and last worked in July 1993.

During an October 2002 VA examination, the Veteran denied any 
lost work because of his service-connected knee problems.  
During an October 2006 VA examination, the Veteran reported 
that his back disability did not affect his ability to work.  
The October 2006 VA examiner opined that there was 
"moderate" functional impairment of daily occupational 
activities due to the Veteran's service-connected 
disabilities.  SSA records include several records of 
treatment of non-service connected heart and psychiatric 
disabilities. 

The Veteran's service-connected disabilities are: 
postoperative residuals of lumbar laminectomy, rated 20 
percent; degenerative disc disease of the cervical spine, 
rated 20 percent; chondromalacia of the left knee, rated 10 
percent; degenerative changes of the right knee, rated 10 
percent; hepatic dysfunction, rated 10 percent; and history 
of neurogenic bladder, rated 0 percent.  The combined rating 
for the Veteran's service-connected disabilities is 60 
percent.  Accordingly, the above-outlined scheduler criteria 
for TDIU under 38 C.F.R. § 4.16(a) are not met. 

The analysis must then progress to consideration of 38 C.F.R. 
§ 4.16(b), and a determination as to whether referral for 
extraschedular consideration is warranted, i.e., the Board 
must determine whether the Veteran is unemployable due to his 
service-connected disabilities regardless of their rating(s).  
38 C.F.R. § 4.16(b) provides that it is established VA policy 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
However, in these cases, in order for the Veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some circumstance which places the claimant in 
a different position from other veterans with the same 
rating.

Here, the RO has determined the factors warranting 
extraschedular consideration are not shown.  The Board also 
finds that the evidence fails to show that the service-
connected disabilities are exceptional or unusual so as to 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration of TDIU.  First, the record does 
not show frequent periods of hospitalizations for his 
service-connected disabilities.  Second, the evidence does 
not support a finding that the Veteran is demonstrably unable 
to obtain or maintain employment due to his service-connected 
disabilities.  He was advised in an August 2005 letter that 
to establish entitlement to TDIU the evidence must show that 
his service-connected disabilities, alone, prevent him from 
maintaining employment.  He has neither submitted, nor 
identified any such evidence.  Notably, the October 1994 SSA 
disability award was based essentially on non-service-
connected depression and heart disease.  Nothing in the 
record shows that service-connected disabilities cause 
impairment for which accommodation in sedentary employment is 
not possible.

The service connected disabilities are such that they are 
likely to impact on employment requiring any substantial 
walking or prolonged bending, twisting, standing or sitting 
(knee, neck and low back disabilities).  The evidence of 
record, however, does not show that symptoms of the service- 
connected disabilities objectively shown are of such nature 
and degree as to preclude employment.  

In summary the record does not suggest that the Veteran's 
disability picture is such that it places him outside the 
norm, or that by virtue of his service-connected disabilities 
he is precluded from engaging in gainful employment.  
Consequently, referral for extraschedular consideration of 
TDIU is not warranted.  The preponderance of the evidence is 
against this claim.  Accordingly, it must be denied.


ORDER

Service connection for depression is denied.

Service connection for a bilateral shoulder disability is 
denied. 

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for PTSD is denied.

A rating in excess of 20 percent for postoperative residuals 
of lumbar laminectomy is denied. 

A rating in excess of 10 percent for degenerative changes of 
the right knee is denied. 

A rating in excess of 10 percent for left knee chondromalacia 
is denied.

A TDIU rating is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


